Citation Nr: 0729386	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-38 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for pelvic pain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from May 1982 to October 1982, 
and approximately 20 years service in the Army Reserves until 
her retirement in September 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that she has back and pelvic pain that are 
related to her period of military service. Generally, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitutes a 
disability for which service connection may be granted. 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

Be that as it may, review of the veteran's service and post-
service medical records indicate some low back and pelvic 
pathology possibly indicating disabilities, and is rather 
equivocal regarding the pelvis. For instance during the 
veteran's period of military service in June 1982, a one-year 
history of back low back pain was reported. Clinical findings 
during service reveal back strain, and post service medical 
records show the veteran has some form of lumbar disc 
pathology. There appears to be medical evidence of some low 
back pathology that may pre-exists service and is shown both 
during and after service.   

Regarding the veteran's pelvic pain, service records reveal 
reports of crepitus and pain complaints of the hips and 
pelvis. It was reported that an X-ray of the lumbar 


spine and pelvis in August 1982 was to be performed to 
determine possible sclerosis of facets, asymmetry of ilium, 
and possible roughness of the acetabulum. Although an August 
1982 service X-ray report revealed no abnormalities of the 
pelvis and hips, a contemporaneous X-ray stated "AP pelvis, 
partial uncovered fem heads".   Moreover, although it is not 
certain whether such was reported during a period of ACDUTRA 
since that service is not confirmed completely, in May 1983, 
a military record reports a diagnosis pelvic pain and 
questionable PID (pelvic inflammatory disease). 

The VA duty to assist includes providing a claimant with a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).  It is apparent from a review of the record 
that further medical information is necessary to determine 
whether the veteran has disability of the back and pelvis 
that are etiologically related to her period of service, to 
include ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the U.S. Army 
Reserves and/or the veteran's U.S. Army 
Reserve unit and/or any other appropriate 
authority, and request complete 
verification of the dates of the veteran's 
U.S. Army Reserve service, as well as the 
type of service during each period of 
duty, i.e., whether it was active duty, 
active duty for training or inactive duty 
training from 1982 through 2001. All 
periods of active duty for training or 
inactive duty training must be separately 
noted. In the event the information is not 
available for any reason, any official so 
stating should provide a written statement 
to that effect. 



2.  The veteran should be scheduled for 
appropriate VA medical examinations to 
ascertain the nature and etiology 
of her low back and pelvic symptoms. It is 
imperative that the claims file be made 
available to the examiner(s) for review in 
connection with the examination. Any 
medically indicated special tests or 
studies should be accomplished. After 
reviewing the claims file and examining 
the veteran, the examiner(s) should 
indicate whether it is at least as likely 
as not (a 50 percent or higher degree of 
probability) that any current low back or 
pelvic disabilities are causally related 
to service or a period of ACDUTRA. The 
examiner should also comment on whether 
any back pathology recorded in August 1982 
constituted an aggravation of any prior 
lumbar spine disability. All opinions and 
conclusions expressed must be supported by 
a complete rationale in a report.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the remaining claims can be granted. The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


